Citation Nr: 1113264	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  03-29 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for gunshot residuals of the right chest cavity prior to January 10, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for gunshot residuals of the right chest cavity on and after January 10, 2008.

3.  Whether there was clear and unmistakable error in a February 25, 1949 rating decision that assigned a single 40 percent rating, effective from April 1, 1946 to April 26, 1949, and a single 20 percent rating, effective on and after April 27, 1949, for right chest wall residuals of a gunshot wound.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issue of whether there was clear and unmistakable error in a February 25, 1949 rating decision will addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 10, 2008, the Veteran's service-connected right chest wall residuals of gunshot wound were productive of pain and Forced Expiratory Volume in One Second (FEV-1) that was 85 percent predicted the predicted value.
 
2.  On and after January 10, 2008, the Veteran's service-connected right chest wall residuals of gunshot wound were productive of pain; FEV-1 that was 78 percent of the predicted value; a ratio of the FEV-1 to Forced Vital Capacity (FVC) equal to 63 percent, post-bronchodilator; and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) that was 62 percent, post-bronchodilator.

CONCLUSIONS OF LAW

1.  Prior to January 10, 2008, the criteria for an evaluation in excess of 20 percent for right chest wall residuals of a gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6899-6843 (2010).

2.  On and after January 10, 2008, the criteria for an evaluation in excess of 30 percent for right chest wall residuals of a gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6899-6843 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2001, August 2003, September 2004, April 2006, December 2007, and February 2009 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claims at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

Additionally, the February 2009 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for higher ratings.  Moreover, this letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, in March 2006, the Board remanded the Veteran's September 2001 claim for further development because the Veteran had not been afforded a VA examination wherein pulmonary function testing was administered.  As such, the Board found that the severity of the Veteran's service-connected gunshot residuals had not been fully assessed and, thus, a VA examination was necessary to in order to evaluate the claim properly.  The Board directed the RO to afford the Veteran a VA examination wherein the appropriate pulmonary function tests were administered, to include FEV-1, the ratio of Forced Expiratory Volume in One Second to Forced Vital Capacity (FEV-1/FVC), the DLCO (SB), and the maximum oxygen consumption.  

In November 2007, the Board found that a May 2007 VA examination did not substantially comply with the directives of the March 2006 remand.  Specifically, the May 2007 VA examination did not include evidence that a FVC test was conducted and the examiner stated that the DLCO "would not be useful."  As such, the Board remanded the Veteran's claim for curative actions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In July 2008, after the Veteran's claim had been remitted, the Board reviewed a December 2007 VA examination report and found, once again, that the requested pulmonary function testing had not been administered.  The Board was forced to remand the claim again in order to ensure that the examination was in compliance with the directives of the Board's previous remands.  Id.  Unfortunately, following the Board's July 2008 remand, the Veteran became too ill to appear for another VA examination.  The Veteran's entire claims file, include treatment reports generated by the nursing home, was then provided to a VA examiner for review.  In May 2010, after reviewing the Veteran's claim file, the examiner rendered an opinion.  That same month, the rating assigned to the Veteran's service-connected gunshot residuals was increased to 30 percent, effective January 10, 2008.  Given that the Veteran was unable to appear for another VA examination, the Board finds that the RO substantially complied with the directives of the previous remands with respect to these issues.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from December 1942 to January 1946.  In September 2001, the Veteran submitted a claim of entitlement to an increased rating for his service-connected right chest wall residuals of a gunshot wound.  In May 2010, the 20 percent rating assigned to the Veteran's service-connected right chest wall residuals of a gunshot wound was increased to 30 percent, effective January 10, 2008.  The Veteran perfected an appeal, asserting entitlement to a rating in excess of 20 percent prior to January 10, 2008, and a rating in excess of 30 percent on and after January 10, 2008.  The claims were certified to the Board for appellate review.  The Board determined that remanding the claims was necessary in order for the RO to adjudicate an inextricably intertwined claim.  Ultimately, the RO adjudicated the inextricably intertwined claim, and the above captioned claims have been remitted to the Board for further appellate review.

I.  Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2010).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not the Veteran raised them.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's right chest wall residuals of a gunshot wound are evaluated under the hyphenated Diagnostic Codes 6899-6843, concerning the evaluation of traumatic chest wall defects.  38 C.F.R. § 4.97.  Hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2010).  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id. 

Traumatic chest wall defects are evaluated under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6843.  The General Rating Formula for Restrictive Lung Disease provides for a 100 percent evaluation for findings that show FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  A 60 percent evaluation is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 percent evaluation is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  Id.

Gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of exertion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Id. at Note 3.

Post-bronchodilator studies are required when pulmonary function testing (PFT) are conducted for disability evaluation purposes, except when the results of pre- bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. 
§ 4.96.

A.  Prior to January 10, 2008

In December 2000 and September 2001, the Veteran was treated for complaints of upper extremity weakness and pain following a cerebrovascular accident and a middle cerebral artery infarct, respectively.  A physical examination revealed that the Veteran's chest was "clear" on both occasions.  In September 2001, the Veteran was characterized as "reformed smoker," quitting his use of tobacco 20 years ago.

In October 2001, the Veteran's spouse telephonically reported that the Veteran was experiencing chest pain and pain at a "peg insertion site."  It was recommended that the Veteran see his private doctor or go to the emergency room.

According to private treatment records dated in November 2001, the Veteran complained of pain underneath his right ribs.  A radiological examination and bone scan were ordered.  

Later in November 2001, at a VA examination, the Veteran's lungs were clear to auscultation without wheezes, rales, or rhonci, bilaterally.  The diagnosis was gunshot wound, with retained bullet fragment in the right posterior costophrenic recess.

In December 2001, the Veteran complained of chest pain and was admitted to a hospital.  The Veteran described episodic pain that was a 1 or 2 on a 10-point pain scale, with tightness and "shortness."  Each episode of pain lasted between 15 and 20 minutes.  The pain was worse with deep inspiration, but relieved with Tylenol.  He also reported a recent upper respiratory infection, with a cough and congestion, but denied shortness of breath.  A physical examination demonstrated that his chest wall was tender to palpation, but that his lungs were clear to auscultation, bilaterally.  An x-ray revealed a large calcified granuloma in the right lung and a bullet in the right posterior chest wall, but no acute infiltrates.  An electrocardiogram showed a right "bundle-bunch block" with no acute changes.  Ultimately, the etiology of the Veteran's chest was "unclear."  He was scheduled for a thallium stress test and discharged from the hospital in fair condition.

In December 2002, the Veteran was treated for rectal bleeding.  It was noted that the Veteran had a history of coronary artery disease; that he underwent angioplasty; and had a stent inserted into his right carotid artery.  He denied then current chest pain, but endorsed "some" chest pain occurring the day before.  A computed tomography scan revealed a bullet lodged in the Veteran's right chest wall.  Limited imaging of the Veteran's lung bases was unremarkable.

In March and April 2003, the Veteran was treated for complaints of lower left chest pain subsequent to exercise and occasionally while at rest.  The Veteran described the pain as "dull," and was not associated with diaphoresis or shortness of breath.  The Veteran stated that this pain was relieved with rest.  He was given nitroglycerine.  

Later in April 2003, VA treatment records demonstrated that while en route to a follow-up appointment, the Veteran reported left chest pain, but that the pain subsided without nitroglycerine.  On his way home from this appointment, the Veteran again experienced left chest pain and returned for further evaluation.  A physical examination demonstrated "reproducible" pain to light palpation of the Veteran's left parasternal area.  An x-ray demonstrated a large calcified granuloma overlying the right mid lung field.  A bullet was also visualized overlying the right upper quadrant.  The assessment was "noncardiac type" chest pain.  Although the Veteran had a history of coronary artery disease, these chest pains were deemed "positional, at rest," but were similar to those he experienced during a thallium stress test the previous year.  The Veteran was instructed to take Tylenol as needed, to go to his upcoming repeat thallium stress test, and to decrease his hydrochlorothiazide intake to 12.5 milligrams daily.

According to October 2003 VA outpatient treatment records, the Veteran complained of upper abdominal pain, with occasional heart burn.  Significantly, the Veteran's social history included a 75 pack per year smoking habit, but that he reported quitting 30 years prior.

In January 2004, the Veteran underwent a VA general medical examination.  The Veteran reported that he sustained an inservice gunshot wound.  The bullet entered through his left back near his left scapula, and lodged in his right chest.  The Veteran reported that he was experiencing chronic pain in his left chest that was "worse."  A physical examination of the Veteran's chest revealed bilateral, equal breath sounds; good air entry; no rales; and no wheezes.  The diagnosis was "[g]unshot wound to the left back."

Later in January 2004, the Veteran submitted a statement in support of his claim wherein he asserted that he had experienced "severe" coughing 5 to 6 times daily and nightly.  He said that this cough started in December 2000 and that he had complained about repeatedly since then.  He stated that he was provided antibiotics and cough medicines, but that neither alleviated his symptoms.  He then stated that his cough was getting worse and that he was starting to "bring up" fluids.

In February 2004, the Veteran was admitted to a hospital with complaints bloody bowel movements.  A radiological examination of the Veteran's chest demonstrated that his lungs were well expanded, with no active infiltrates or pleural effusions.  A calcified granuloma was visualized in the right lower mid lung field, as well as a bullet-like foreign body in right lung base.  Upon discharge from the hospital, bibasilar crackles were observed.  The day after the Veteran's discharge, he complained of chest pain over his heart that lasted approximately 30 minutes.  He rated the pain as being a 6 on a 10-point pain scale.  Two days later, he requested medication for a cough that he claimed had its onset 2 years prior.

In May 2004, the Veteran went to an emergency room with a one-day history of lower quadrant pain and flaring of his low back pain.  He underwent a radiological examination of his chest that demonstrated a densely calcified granuloma in right mid lung field.  Further, a bullet was visualized over the right lower lung field, either in the right lower lobe or in the diaphragm.  No free air was seen.  A physical examination revealed that his chest and lungs were symmetrical; clear bilaterally; and without rales or wheezing.  No diagnosis was provided.  A contemporaneous computed tomography scan of the Veteran's abdomen and pelvis revealed a metallic density consistent with shrapnel injury or foreign body, corresponding to the posterior chest wall on the right.  The lungs were considered clear otherwise.

March 2005 outpatient treatment records demonstrated that the Veteran reported occasional non-exertional chest pain.

Outpatient treatment reports dated in July 2005, demonstrated that the Veteran complained of a chronic dry cough with an onset of 1 year prior.  The Veteran reported that antibiotics did not alleviate his symptoms.  Ultimately, the diagnosis was chronic rhinitis.  Later in July 2005, the Veteran appeared for an outpatient follow-up appointment for complaints of left lower extremity weakness and imbalance.  A physical examination demonstrated that the Veteran's lungs were "clear."

In June 2006, the Veteran underwent a stress test that demonstrated the following:

The dipyridamole myocardial perfusion images show findings in the inferior wall probably due to attenuation artifact; a tiny area of apparent inferior reversibility is likely also due to artifact as described above.  Findings suggestive of concentric hypertrophy noted.  The gated SPECT study shows good left ventricular systolic function without regional wall motion abnormalities; the estimated ejection fraction is 69%.

A July 2006 computed tomography scan of the Veteran's abdomen, pelvis, and lower extremities demonstrated a bullet density in the posterior aspect of the right lower lung field apposed to the posterior aspect of the arch of the 10th rib.  The report was otherwise silent as to symptoms associated with the Veteran's chest pain.  No diagnosis was rendered.

Later in July 2006, a telephonic conversation demonstrated that the Veteran reported increased right chest wall pain.  He further reported that his right chest wall pain became worse with heavy breathing upon exertion, and that this pain was increasing in frequency.

In December 2006, a computed tomography scan revealed a retained bullet in the right posteroinferior chest wall underneath the 10th rib.

VA outpatient treatment records dated in March 2007 demonstrated that the Veteran was treated for complaints of chest pain.  He described the pain as mild, dull in nature, on his left side, occurring at rest or with exercise.  He denied associated diaphoresis and shortness of breath.  The diagnosis was atypical chest pain in a patient with known history of coronary artery disease.  

Later in March 2007, the Veteran appeared for a neurological consultation regarding extremity weakness following 2 strokes.  The Veteran reported recent chest pain that was worse with exercise, non-radiating, and not associated with a cough or shortness of breath; the pain was located in his left lower chest.  The diagnosis was chest pain without symptoms.  He was scheduled for a consultation with an internist.  About one week later, the Veteran appeared for a cardiological consultation.  The Veteran described his pain as sharp.  He also said that his chest pain would occur at rest and last for hours.  It was worse in certain positions and reproducible with palpation.  When asked to locate the pain, the Veteran indicated his left lower chest wall.  Ultimately, the diagnosis was chronic, atypical chest pain.  It was recommended that the Veteran not undergo further cardiological evaluations of this chest pain, and to treat his chest pain as a musculoskeletal disorder.

In May 2007, the Veteran underwent a VA pulmonary examination.  The examiner reviewed the Veteran's claims file, including records associated with the inservice gunshot wound and subsequent treatment.  The Veteran then asserted he experienced pain when taking a deep breath in his right anterior chest, but denied hemoptysis.  At the time of this examination, the Veteran was not receiving oxygen therapy, but he asserted that he coughed every day, which produced a grayish sputum.  A physical examination demonstrated breath sounds were equal, bilaterally.  He had good air entry.  Chest expansion was symmetrical, bilaterally.  There was a slight scar, "fairly" noticeable, inferior to the left angle of the Veteran's scapula.  Upon palpation, the Veteran reported that the scar was slightly tender.  Further, the Veteran reported that the right side of his chest, along the lateral border, was slightly tender to palpation, but not "very painful."  The diagnosis was:

Gunshot wound to the left back with metallic fragment in the right pleural cavity[,] with no residual at the time of discharge from the service, until now, except for chronic pain on the left side, as well as right chest wall laterally and slightly anteriorly.

Pre- and post-bronchodilator pulmonary function testing was administered and revealed the following:  FEV-1 predicted of 2.09; FEV-1 actual of 2.47; and FEV-1 predicted of 85 percent.  The examiner then stated that DLCO would not be useful; that no oxygen therapy was required; and that the Veteran did not have tuberculosis.

In October 2007, the Veteran was treated following a fall.  A physical examination demonstrated left lower rib cage tenderness, but no ecchymosis.  His lungs were clear and there was equal air entry, bilaterally.  He underwent a radiological examination of this chest that revealed no recent fractures of the ribs; a calcified granuloma in the right lung; and a bullet overlying the right lung base.

In December 2007, the Veteran underwent another VA pulmonary examination.  The Veteran complained of midsternal chest pain that occurred episodically, approximately 3 to 4 times each week, with an intensity of 8 on a 10-point pain scale.  The Veteran did not report that there was a particular trigger for this pain.  The episodes of pain were random events that spontaneously subsided within 15 minutes to an hour.  Accompanying the pain, the Veteran reported mild sternal tenderness, but denied dyspnea and significant shortness of breath at rest or with exertion.  The Veteran did not have paroxysmal nocturnal dyspnea or orthopnea.  Further, the Veteran did not have pleuritic chest pain.  A physical examination demonstrated a respiratory rate of 18 that was unlabored.  Accessory muscles were not in play in quiet respiration.  Lungs were "basically" clear to auscultation and percussion.  Breath sounds appeared to be slightly diminished throughout.  There were no focal abnormalities in the left or right lung at the base.  Rales, rhonci, and wheezes were not audible.  There were no pleural rubs.  No pulmonary function testing was administered.  The diagnosis was:

Status post thoracic gunshot wound with no respiratory symptoms[,] but thoracic symptoms as described above.  No cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episode of acute respiratory failure, or oxygen therapy.

As discussed above, a 20 percent rating has been assigned to the Veteran's service-connected right chest wall residuals of a gunshot wound prior to January 10, 2008.  As such, in order for an increased rating to be granted, the evidence dated prior to January 10, 2008, must at least demonstrate FEV-1 of 56- to 70- percent of the predicted value, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent of the predicted value.  See 38 C.F.R. § 4.97, Diagnostic Code 6843.  In May 2007, a pulmonary function test demonstrated a FEV-1 of 85 percent predicted.  The evidence of record dated prior to January 10, 2008, did not include evidence demonstrating FEV-1/FVC or DLCO (SB).  As such, the Board finds that a rating in excess of 20 percent for his service-connected right chest wall residuals of a gunshot wound is not warranted.

B.  On and after January 10, 2008

On January 11, 2008, the Veteran underwent pulmonary functioning testing.  The results were as follows:  FEV-1 was 78 percent of the predicted value; FEV-1/FVC was 63 percent, post-bronchodilator; and DLCO was 62 percent, post-bronchodilator.

In February 2008, the Veteran underwent a radiological examination of his chest that revealed no congestive heart failure or pneumonia.  There was a metallic density apparently representing a residual bullet projecting on the posterior right chest wall.

A private treatment report, dated September 12, 2008, demonstrated that the Veteran was admitted to a hospital for pneumonia.  A chest x-ray demonstrated diffuse interstitial infiltrate in the right lung with no significant change from a September 8, 2008 radiological examination.  There was some interval clearing of the infiltrate in the left midlung field.  A private treatment report, dated September 25, 2008, demonstrated that the Veteran complained of shortness of breath.  A radiological examination of the Veteran's chest was administered and, when compared to a previous chest x-ray, demonstrated that (1) the heart size was in the upper limits of normal and pulmonary vasculature was within normal limits; (2) multiple small calcified granulomas, bilaterally; (3) no evidence of active cardiopulmonary disease, but there was a "suggestion" of mild chronic obstructive pulmonary disease; and (4) a metallic foreign body overlying the right lower chest.

According to a November 2008 private computed tomography scan of the Veteran's abdomen and pelvis, there was a bullet lodged in the Veteran's posterior inferior chest wall with focal fibrosis.  

In May 2010, the Veteran's claims file was provided to a VA physician in order to obtain an opinion as to the severity of the Veteran's service-connected right chest wall residual of a gunshot wound.  The VA physician reviewed the Veteran's relevant medical history, including the December 2007 VA examination report.  The VA physician then reviewed the January 11, 2008 pulmonary functioning test results and concluded that the results demonstrated a mild obstructive defect with some significant response to bronchodilation.  The VA physician found that clinical notes demonstrated no dypsnea or shortness of breath.  Further, the VA physician reviewed a January 2008 x-ray that revealed a small granuloma, mild chronic obstructive pulmonary disease, and no active cardiopulmonary disease, in addition to the metallic foreign body in this base of the Veteran's right lung.  Then, the VA physician reviewed the treatment records associated with the Veteran's hospitalization for pneumonia and noted that there was no mention of pulmonary or respiratory symptoms contained in these records.  From September 2008 to October 2009, with the exception of a productive cough, the VA physician noted that there was no reference to pulmonary or respiratory symptoms.  Despite this, the VA physician opined that the January 11, 2008 pulmonary functioning test results, specifically the FEV-1/FVC value, was "more representative of the Veteran's respiratory condition."

The Veteran's service-connected right chest wall gunshot residuals have been assigned a 30 percent rating on and after January 10, 2008.  As such, in order for an increased rating to be granted, the evidence dated on and after January 10, 2008, must at least demonstrate FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min, with cardiorespiratory limit.  See 38 C.F.R. § 4.97, Diagnostic Code 6843.  On January 11, 2008, a pulmonary function test revealed FEV-1 that was 78 percent of the predicted value; FEV-1/FVC that was 63 percent, post-bronchodilator; and DLCO was 62 percent, post-bronchodilator.  Additionally, based on the a thorough of the evidence of record, the May 2010 VA physician opined that the January 11, 2008 pulmonary functioning test result were representative of the Veteran's of the respiratory condition.  As such, the Board finds that a rating in excess of 30 percent for his service-connected right chest wall residuals of a gunshot wound is not warranted on or after January 10, 2008.

II.  Extraschedular Ratings

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected right chest wall residuals of a gunshot wound were evaluated as a traumatic chest wall defect pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 6899-6843, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.

Prior to January 10, 2008, the Veteran's right chest wall residuals of a gunshot wound were manifested by pain and FEV-1 that was 85 percent predicted the predicted value.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent disability rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6843, Note 3.  Evaluations in excess of 20 percent are provided for certain manifestations of right chest wall residuals of a gunshot wound, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 6899-6843; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

On and after January 10, 2008, the Veteran's right chest wall residuals of a gunshot wound were manifested pain; FEV-1 that was 78 percent of the predicted value; FEV-1/FVC that was 63 percent, post-bronchodilator; and DLCO was 62 percent, post-bronchodilator.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the disability picture represented by a 30 percent disability rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6843.  Evaluations in excess of 30 percent are provided for certain manifestations of right chest wall residuals of a gunshot wound, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 30 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 6899-6843; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against evaluations in excess of already assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); see also Hart, 21 Vet. App. at 509-510.


ORDER

Prior to January 10, 2008, an evaluation in excess of 20 percent for right chest wall residuals of a gunshot wound is denied.

On and after January 10, 2008, an evaluation in excess of 30 percent for right chest wall residuals of a gunshot wound is denied.


REMAND

In September 2010, the Board referred a claim to the RO as to whether there was clear and unmistakable error in a February 25, 1949 rating decision that assigned a single 40 percent rating, effective from April 1, 1946 to April 26, 1949, and a single 20 percent, effective on and after April 27, 1949, for gunshot residuals of the right chest cavity.  In January 2011, the RO determined that the February 25, 1949 rating decision contained clear and unmistakable error and, thus, granted service connection for gunshot residuals of the left trapezius muscle and assigned a 10 percent rating thereto, effective January 20, 1946.

In a March 2011 informal hearing presentation, the Veteran's representative asserted that the RO should have considered whether a separate evaluation was warranted for a surgical scar incurred as a result of an operation to treat the Veteran's inservice gunshot wound.  The Board agrees.  As such, the Board finds that the RO failed to substantially comply with the directives of the September 2010 remand and, thus, another remand is warranted for curative action.  Stegall, 11 Vet. App. at 271.  

Additionally, the Board finds that the RO must also consider whether the February 25, 1949 rating decision contained clear and unmistakable error as to a separate rating for a scar associated with the gunshot entry wound proximate to the Veteran's left scapula.

Accordingly, the case is remanded for the following actions:

1.  The RO must conduct all appropriate development of the claim that there was clear and unmistakable error in the February 25, 1949 rating decision that assigned a single 40 percent rating, effective from April 1, 1946 to April 26, 1949, and a single 20 percent, effective on and after April 27, 1949, for right chest wall residuals of a gunshot wound.  

2.  Thereafter, the RO must re-adjudicate the claim of clear and unmistakable error in the February 25, 1949 rating decision.  The RO must specifically consider whether a separate rating was warranted for both a surgical scar and a gunshot entry wound scar, in addition to the already granted rating for a left trapezius muscle residuals of a gunshot wound.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  THIS CASE HAS BEEN ADVANCED ON THE BOARD'S DOCKET DUE TO THE VETERAN'S AGE.  EXPEDITED HANDLING OF THIS REMAND IS REQUIRED UNDER THE LAW.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (2010).

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


